     Case 3:18-cr-03677-W Document 166 Filed 12/29/20 PageID.2332 Page 1 of 3




1    Devin Burstein (Ca. 255389)
     Warren & Burstein
2
     501 West Broadway, Suite 240
3    San Diego, Ca., 92101
4    (619) 234-4433
     db@wabulaw.com
5
6
7
                         UNITED STATES DISTRICT COURT
8                     SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  Case No. 18-cr-3677-W
11
                 Plaintiff,
                                                Acceptance of full and unconditional
12         v.                                   pardon, and unopposed motion to
13                                              exonerate bond
     DUNCAN D. HUNTER,
14
15               Defendant.
16
17
18
           On December 22, 2020, the President of the United States issued

19   Mr. Hunter a full and unconditional pardon “FOR HIS CONVICTION in the
20
21
     United States District Court for the Southern District of California on an
22   indictment (Docket No. 3: 18-CR-03677-W-l) charging violation of Section 371,
23
24   Title 18, United States Code, for which he was sentenced on March 17, 2020, to
25
     11 months’ imprisonment, three years’ supervised release, and a $100 special
26
27   assessment.” (Attached).
28
           With gratitude to the President, Mr. Hunter accepts the pardon. See
29
30   Burdick v. United States, 236 U.S. 79, 94 (1915) (a Presidential pardon must be



                                            1
     Case 3:18-cr-03677-W Document 166 Filed 12/29/20 PageID.2333 Page 2 of 3




1    accepted to be effective). He further moves the Court, unopposed, for an order
2
     exonerating his bond. Counsel will submit a proposed order along with this
3
4    filing.
5
                                                Respectfully submitted,
6
7    Dated: December 29, 2020                   /s/ Devin Burstein
                                                Devin Burstein
8
                                                Warren & Burstein
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30




                                           2
 Case 3:18-cr-03677-W Document 166 Filed 12/29/20 PageID.2334 Page 3 of 3




           Executive Grant of Clemency
                   DONALD                       J. TRUMP
     President of the United States of America
              To ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:


   BE IT KNOWN, THAT THIS DAY, I, DONALD J. TRUMP, PRESIDENT OF THE
UNITED STATES, PURSUANT TO MY POWERS UNDER ARTICLE II, SECTION 2,
CLAUSE 1, OF THE CONSTITUTION, HA VE GRANTED UNTO

                                 DUNCAN D. HUNTER

                     A FULL AND UNCONDITIONAL PARDON

        FOR HIS CONVICTION in the United States District Court for the Southern District of
California on an indictment (Docket No. 3: 18-CR-03677-W-l) charging violation of Section
371, Title 18, United States Code, for which he was sentenced on March 17, 2020, to 11 months'
imprisonment, three years' supervised release, and a $100 special assessment.

        I HEREBY DESIGNATE, direct, and empower the Office of the Pardon Attorney, as
my representative, to sign a grant of clemency to the person named herein. The Office of the
Pardon Attorney shall declare that its action is the act of the President, being performed at my
direction.

       IN TESTIMONY WHEREOF, I have hereunto caused this Pardon to be recorded with
the Department of Justice.


                                                     Done at the City of Washington in the
                                                     District of Columbia this twenty-second
                                                     day of December in the year of our Lord
                                                     Two Thousand and Twenty and of the
                                                     Independence of the United States the
                                                     Two Hundred and Forty-fifth.




                                                             DONALD        J. TRUMP
                                                                     PRESIDENT
